Title: To James Madison from Alexander J. Dallas, 18 June 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir.
          18 June 1816.
        
        Your instructions relative to Fort Harrison, and the reservation of the land in its neighbourhood, have been carried into effect. I hope now to be able to put the business of the Cumberland road, as well as the business of the Survey of the coasts, into a course of execution, without troubling you again. The consultation on the Resolution of Congress, respecting the currency, will be attended to, as you desire.
        The inclosed papers exhibit a general complaint against Mr. Duplessis, the Collector of New-Orleans, without specifying any fact of official delinquency. The subject, however, seems to demand attention; and I propose referring it, confidentially, to Mr. Benj. Morgan and the District Attorney, for investigation and report. I will, also, write to Mr. Robertson, requesting his attention to the enquiry. The probability is, that the present calamitous state of New-Orleans, will disperse its inhabitants; but it is best to take the chance of a letter’s finding Mr. Robertson & Mr. Morgan at that place.
        We have no news, foreign or domestic. I am, Dear Sir, most respectfully & faithfully, Yrs.
        
          A. J. Dallas
        
      